EXHIBIT 10.73

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (the “Agreement”) is between USEC
Inc., a Delaware corporation (“USEC” or the “Company”) and Timothy B. Hansen
(the “Releasor”) (USEC and Releasor being sometimes referred to herein
individually as the “Party” and collectively as the “Parties”).

WHEREAS, Releasor has been employed by USEC in the capacity of Senior Vice
President, General Counsel and Secretary;

WHEREAS, Releasor will resign from employment effective December 1, 2004 (the
“Resignation Date”), and to reduce the impact of the resignation, the Company
hereby offers Releasor a severance payment in exchange for, among other things,
Releasor’s full release of claims against the Company and the other covenants
and agreements contained herein;

NOW THEREFORE, IT IS HEREBY AGREED by and between Releasor and USEC as follows:

1. SEVERANCE PAYMENT.

(a) In full consideration of Releasor’s execution of this Agreement, and his
agreement to be legally bound by its terms, the Company agrees to pay to
Releasor as severance pay the gross sum of One Million Two Hundred Fifteen
Thousand, Six Hundred Eighty-Four Dollars ($1,215,684.00) (representing two
years of Releasor’s base salary and bonus pay, Releasor’s 2004 bonus prorated at
target, and Releasor’s 2004-2007 RSU award prorated at target) (the “Severance
Payment”) in two installments. The first installment in the amount of Seven
Hundred Fifteen Thousand Six Hundred Eighty-Four Dollars ($715,684,000), minus
withholdings for federal and state payroll taxes, shall be payable to Releasor
upon either the next regularly scheduled pay day after the 8 day following
either Releasor’s execution of this Agreement, or the next regularly scheduled
pay day after the Resignation Date, whichever is later. The second installment
in the amount of Five Hundred Thousand Dollars ($500,000), minus withholdings
for federal and state payroll taxes, shall be payable to Releasor on January 3,
2005.

(b) In further consideration of the promises made in this Agreement, the Company
agrees that (i) it shall continue Releasor’s participation in the Company’s
group health, dental, and life insurance programs and executive benefits
programs, at the Company’s expense, for a period of two years beyond the
Resignation Date; (ii) Releasor’s unvested restricted stock shall be deemed
fully vested upon the Resignation Date; (iii) Releasor’s unvested stock options
shall immediately vest and shall be subject to a one year exercise period; and
(iv) the Company shall provide Releasor with outplacement assistance up to a
maximum of Twenty Thousand Dollars ($20,000), for a period up to one year
following the Resignation Date (“Additional Severance Terms”).

(c) Releasor acknowledges and agrees that the Severance Payment and Additional
Severance Terms provided in Sections 1(a) and 1(b) constitute consideration
beyond the severance benefits to which Releasor is entitled and that, but for
the mutual covenants set forth in this Agreement, the Company otherwise would
not be obligated to provide to the Releasor, and that the Company is under no
obligation whatsoever to make, any other severance payment to the Releasor.

2. GENERAL RELEASE. Releasor, for and in consideration of the undertakings of
the Company set forth herein, and intending to be legally bound, does hereby
remise, release, and forever discharge USEC and its parents, subsidiaries,
affiliates, and its and their officers, directors, shareholders, employees and
agents, its and their respective successors and assigns, heirs, executors, and
administrators (herein referred to collectively as “Releasees”) of and from any
and all actions and causes of actions, suits, debts, claims and demands
whatsoever in law or in equity, which he ever had, now has, or which his heirs,
executors or administrators may have, by reason of any matter, cause or thing
whatsoever, from the beginning of his employment with USEC up to and including
the Resignation Date, and particularly, but without limitation, any claims
arising from or relating in any way to his employment relationship or the
termination of his employment relationship with USEC, including, but not limited
to, any claims which have been asserted, could have been asserted or could be
asserted now or in the future, including any claims under any federal, state or
local laws, including, but not limited to, the United States Constitution, the
Maryland Constitution, Title VII of the Civil Rights Act of 1964, as amended,
Section 806 of the Corporate and Criminal Fraud Accountability Act of 2002, the
Age Discrimination in Employment Act of 1967, as amended, the Americans with
Disabilities Act of 1990, as amended, the Fair Labor Standards Act, as amended,
the National Labor Relations Act, as amended, the Labor-Management Relations
Act, as amended, the Workers Retraining and Notification Act of 1988, as
amended, the Rehabilitation Act of 1973, as amended, the Employee Retirement
Income Security Act of 1974, as amended, Section 211 of the Energy
Reorganization Act of 1974, as amended, and the Maryland Human Rights Act, as
amended or any other Maryland Statute or Regulation. The Parties agree that this
Release does not cover any future claim for enforcement of this Agreement, nor
does it cover any claim regarding Releasor’s pension benefits which were vested
as of the date of this Agreement.

3. NON SUIT. Releasor agrees and covenants that neither he, nor any person,
organization or other entity on his behalf, will file, charge, claim, sue or
cause to permit to be filed, charged or claimed, any civil action, suit,
arbitration or legal proceeding for personal relief (including any action for
damages, injunctive, declaratory, monetary or other relief) against the
Releasees involving any matter occurring at any time in the past up to and
including the Resignation Date. Releasor further agrees that if any person,
organization, or other entity should bring a claim against the Releasees
involving any such matter, he will not accept any personal relief in such
action. The Parties agree that this Paragraph does not bar Releasor from taking
legal action to enforce this Agreement, nor does it restrict Releasor from
seeking to enforce his rights to vested pension benefits under the terms of the
Employee Retirement Income Security Act of 1974, as amended.

4. NO DISPARAGEMENTS. The Parties agree that neither shall make any oral or
written, public or private statements that are disparaging of the other.

5. CONSULTING.

(a) In partial consideration for the promises made by the Company under this
Agreement, Releasor agrees that he shall make himself reasonably available to
the Company as an unpaid consultant, if requested by the Company, to assist in
the transition of responsibilities in the General Counsel’s office for a maximum
period of six months from the effective date of this Agreement.

(b) All reports, findings, recommendations, data, memoranda or documents,
arising out of and relating to such consulting services are (and shall continue
to be after the expiration of this Agreement) the property of USEC or its
assigns, and USEC shall have the exclusive rights to such materials. The use of
these materials in any manner by USEC or its assigns shall not result in any
additional claim for compensation by the Releasor. The Releasor, who is an
attorney, shall hold confidential all information developed by or communicated
to the Releasor in the performance of such consulting services, consistent with
the requirements of the Attorney Client Privilege and the Rules of Professional
Responsibility, unless disclosure of any protected communication or information
is specifically authorized by the Company in writing.

(c) If the services to be performed by the Releasor includes access to
classified material or areas, the Releasor shall comply with all applicable
security laws, regulations, orders and requirements. The Releasor shall submit a
confidential report to USEC immediately whenever for any cause it has reason to
believe that there is either (a) an active danger of espionage or sabotage
affecting any work under such government contracts, or (b) a violation or
threatened violation of any applicable security law, regulation, order or
requirement concerning the classified material or areas.

(d) The Releasor hereby releases USEC from any and all liability for damage to
property or loss thereof, personal injury or death sustained by the Releasor as
a result of performing the services under this Agreement or arising out of the
performance of such services; provided, however, that the foregoing release
shall not apply to the extent such damage, loss, injury or death is caused by or
results from the gross negligence of USEC, its agents or employees.

(e) The Releasor may not assign his consulting duties under this Agreement, nor
may the Releasor delegate or subcontract the performance or obligations imposed
hereunder without the consent of USEC.

(f) The Releasor has no authority whatever, express or implied, by virtue of
this Agreement to commit USEC in any way to perform in any manner or to pay
money for services or material.

6. RETURN OF COMPANY’S DOCUMENTS AND PROPERTY. Except to the extent authorized
by the Company in connection with the performance of consulting duties under
Paragraph 5 of this Agreement, Releasor agrees to return all records, documents,
proposals, notes, lists, files and any and all other materials including,
without limitation, computerized an/or electronic information that refers,
relates or otherwise pertains to the Company, or any and all of the Company’s
parents, subsidiaries or affiliates, or any of their respective officers,
directors, shareholders, agents, Releasors, and successors or assigns, and any
and all business dealings of said persons and entities. In addition, Releasor
shall return to the Company all property or equipment that the Releasor has been
issued during the course of the Releasor’s employment or which the Releasor
otherwise currently possesses. Releasor shall deliver to the Company on or
before the Resignation Date at Releasor’s expense all of the Company’s records,
document, proposals, notes, lists, files, materials, property and equipment that
are in the Releasor’s possession. Releasor is not authorized to retain any
copies of any such records, documents, proposals, notes, lists, files or
materials. Nor is the Releasor authorized to retain any other of the Company’s
property or equipment.

7. NON-COMPETITION. Releasor shall not engage or become interested as an owner
(other than as an owner of less than 5% of the stock of a publicly owned
company), stockholder, partner, director, officer, employee (whether or not in
an executive capacity) or otherwise in any business that is competitive with any
business conducted by the Company or any of its affiliated companies during the
Employment Period or as of the Resignation Date, as applicable, for a period of
two years from the Resignation Date.

8. REMEDIES. Releasor acknowledges that a violation or attempted violation on
the Releasor’s part of Section 7 of this Agreement will cause irreparable damage
to the Company, and Releasor therefore agrees that the Company shall be entitled
as a matter of right to an injunction, out of any court of competent
jurisdiction, restraining any violation or further violation of such promises by
Releasor. Releasor agrees that such right to an injunction is cumulative and in
addition to whatever other remedies the Company may have under law or equity.
Releasor agrees to pay the Company its reasonable attorneys’ fees and expenses
in any action arising from or relating to the enforcement of Section 7 of this
Agreement in which a court of competent jurisdiction issues a final judgment
that Releasor violated Section 7 of this Agreement.

9. NON-ADMISSION OF LIABILITY. Nothing in this Agreement shall be construed as
an admission of liability or violation of federal, state or local statute or
regulation, or of any duty owed by Releasor or the Releasees; rather, Releasor
and the Releasees are resolving all matters arising out of their
employer-Releasor relationship with all other relationships between Releasor and
the Releasees, as to each of which each of the Releasees and Releasors deny any
liability.

10. NUCLEAR, WORKPLACE, PUBLIC SAFETY AND SARBANES-OXLEY CONCERNS. Releasor
understands and acknowledges that nothing in this Agreement prohibits,
penalizes, or otherwise discourages him from reporting, providing testimony
regarding, or otherwise communicating any nuclear safety concern, workplace
safety concern, public safety concern, or concern of any sort, to the U.S.
Nuclear Regulatory Commission, the U.S. Department of Labor, or any federal or
state government agency. Releasor further understands and acknowledges that
nothing in the provisions of this Agreement conditions or restricts his
communication with, or full cooperation in proceedings or investigations by, any
federal or state agency. Releasor also understands and acknowledges that nothing
in this Agreement shall be construed to prohibit him from engaging in any
activity protected by the Corporate and Criminal Fraud Accountability Act of
2002, 18 U.S.C. § 1514A.

11. REVIEW AND REVOCATION PERIOD.

(a) Releasor hereby certifies that he has read the terms of this Agreement, that
he has been informed by the Company, through this document, that he should
discuss this Agreement with an attorney of his own choice, and that he
understands its terms and effects. Releasor further certifies that he has the
intention of releasing all claims recited herein in exchange for the
consideration described herein, which he acknowledges as adequate and
satisfactory to him.

(b) Releasor hereby certifies that he is signing and entering into this
Agreement as a free and voluntary act without duress or undue pressure of
influence of any kind or nature whatsoever and has not relied on any promises,
representations or warranties regarding the subject matter hereof other than as
set forth in this Agreement.

(c) Releasor acknowledges that he has been given the right to consider this
Agreement for a period of at least twenty-one (21) days prior to entering into
the Agreement. Releasor further acknowledges that he has the right to revoke
this Agreement within seven (7) days of its execution by giving written notice
of such revocation by hand delivery or fax the Company, Attention Richard
Rowland (fax no. 301-564-3203).

12. SEVERABILITY. While the provisions contained in this Agreement are
considered by the Parties to be reasonable in all circumstances, it is
recognized that some provisions may fail for technical reasons. Accordingly, it
is hereby agreed and declared that if one or more of such provisions shall,
either by itself or themselves or taken with others, be adjudged to be invalid
as exceeding what is reasonable in all circumstance for the protection of the
interests of the Company, but would be valid if any particular restrictions or
provisions were deleted or restricted or limited in a particular manner, then
the said provisions shall apply with any such deletions, restrictions,
limitations, reductions, curtailments, or modifications as may be necessary to
make them valid and effective and the remaining provisions shall be unaffected
thereby.

13. ENTIRE AGREEMENT; MODIFICATION. This Agreement constitute the entire
understanding of the Parties regarding the subject matter hereof, and may not be
modified without the express written consent of the Parties.

14. GOVERNING LAW; CONSENT TO JURISTICTION. This Agreement and any disputes
arising therefrom shall be governed by the laws of the State of Maryland and
Releasor hereby agrees to submit to jurisdiction of the courts of the State of
Maryland for any claims arising under this Agreement.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
executed the foregoing Severance Agreement and General Release this 15th day of
November, 2004.

     
USEC Inc.
  RELEASOR:
 
   
By: /s/ W. Lance Wright
  /s/ Timothy B. Hansen
 
   
 
  Timothy B. Hansen, Esq.
 
   
Title: Vice President Human Resources
  SSN:
 
 

& Administration
 

 
 

 
   
Date:11-15-04
  Date: 11-15-04
 
   
 
   

